DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Response to Amendment
	This Office action is in response to the amendment filed 28 February 2020.  Claims 9 and 19 have been cancelled.  Claims 1-8, 10-18 and 20-21 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Per claim 6, line 5, “the plurality of file types” is indefinite as claim 1 teaches “a plurality of files types” on lines 5-6, while the instant claim also teaches “a plurality of file types” on lines 2-3.  It would be more appropriate to replace “a” before “plurality” on line 2 of instant claim with “the”.
Per claim 16, line 7, “the plurality of file types” is indefinite as claim 11 teaches “a plurality of files types” on line 10, while the instant claim also teaches “a plurality of file types” on lines 4-5.  It would be more appropriate to replace “a” before “plurality” on line 4 of instant claim with “the”.
	All dependent claims are rejected as inheriting the same deficiencies as the claims they depend from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-12, 14-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by van Ingen et al. [Pub. No. US2006/0218435 A1] (hereinafter “van Ingen”).
	Independent Claims:
Per claim 1, van Ingen teaches a method for file backup, comprising:
dividing a set of files to be backed up into a plurality of subsets of files, wherein files in each of the plurality of subsets of files being of a same file type (see paragraphs [0041] and [0049], as each backup copy is generated, one subset of files are specified by the user to be the type to be excluded from the backup, another subset of files are to be the type to be included in the backup);
generating a plurality of backup files based on the plurality of subsets of files, wherein each of the plurality of backup files corresponds to one of a plurality of file types (see paragraphs [0041] and [0049], each generated backup copy corresponds to one or more files belonging to the types of files not specified by the user to be excluded from the backup; in other words, each generated backup copy corresponds to one or more files belong to the types of files to be included in each backup copy); and
generating an overall backup file corresponding to the set of files based on the plurality of backup files (see paragraphs [0047] and [0079], the master catalog 311 is generated by merging the local backup catalogs).
Per claim 11, the claim is the electronic device claim corresponding to the method claim 1, and is rejected for the same reasons mutatis mutandis.
Per claim 21, the claim is the computer program product claim corresponding to the method claim 1, and is rejected for the same reasons mutatis mutandis.
	Dependent Claims:
	Per claim 2, van Ingen further teaches for each file in the set of files:

generating metadata associated with the file, wherein the metadata comprises information indicating the file type of the file (see paragraphs [0041] and [0049], the retrieved file extensions can be construed as at least a portion of the generated metadata associated with the files);
wherein dividing the set of files into the plurality of subsets of files comprises: dividing the set of files into the plurality of subsets of files based on the metadata of the files in the set of files (see paragraphs [0041] and [0049], based on the determined file extensions, as each backup copy is generated, one subset of files are specified by the user to be the type to be excluded from the backup, another subset of files are to be the type to be included in the backup).
Per claim 4, van Ingen further teaches after generating the plurality of backup files, for each of the plurality of subsets of files, determining an identifier of a backup file of the plurality of backup files corresponding to the subset of files (see paragraph [0045], the file chunks are compared with the chunk signatures of protection copies of the file chunks in backup; also see paragraph [0045], lines 17-18, “the catalog for the backup copy is updated to identify the protection copy of the chunk”, this implies an identifier for protection copy); and
adding the identifier into metadata of the files in the subset of files (see paragraph [0045], the metadata may be construed as a collection of the chunk signatures, protection copy identifiers and the catalogs).
Per claim 5, van Ingen further teaches generating the overall backup file comprises:
creating a reference file logically pointing to the plurality of backup files as the overall backup file (see paragraph [0047], lines 16-18, the master catalog 311 identifies all protection copies).
Per claim 6, van Ingen further teaches in accordance with receiving a request of file recovery from a user, determining a plurality of file types corresponding to the plurality of backup files recoverable from the overall backup file (see paragraphs [0072]-[0073] for restore request from consumer for particular file types); and
providing the user with information indicating the plurality of file types (see paragraphs [0072]-[0073] and [0075], providing the restored files and storing the restored files on the consumer computer would require providing the consumer with file type information such as file extensions).
Per claim 7, van Ingen further teaches in accordance with a determination that the user selects a target file type, determining a target backup file of the plurality of backup files corresponding to the target file type; and
recovering a file with the target file type based on the target backup file (see paragraphs [0072]-[0073] and [0075] for restoring files based on file types by restoring files from determined backup copies or protection copies).
Per claim 8, van Ingen further teaches in accordance with a determination that the user selects a target file type, determining a target backup file of the plurality of backup files corresponding to the target file type; and

Per claim 10, van Ingen further teaches one of the plurality of the file types is a user-defined file type (see paragraphs [0041] and [0049], as each backup copy is generated, one subset of files are specified by the user to be the type to be excluded from the backup).
Per claims 12, 14-18 and 20, the claims are the electronic device claims corresponding to the method claims 2, 4-5 and 10 respectively, and are rejected for the same reasons mutatis mutandis.
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 3, van Ingen further teaches for each of the plurality of subsets of files, generating a backup file corresponding to the subset of files based on the files in the subset of files (see paragraphs [0041] and [0049] for generating each backup copy based on the identified file types).  However, the cited prior art reference fails to teach 
Per claim 13, the claim is the electronic device claim corresponding to the method claim 3, and is allowable for the same reasons mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

24 January 2022